Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-13-00581-CV

                        In the INTEREST OF J.R.L. III, a Child

              From the 83rd Judicial District Court, Val Verde County, Texas
                                  Trial Court No. 29690
                        Honorable Robert Cadena, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED. We
ORDER that appellant, Corrina B., bear all costs of this appeal.

      SIGNED September 18, 2013.


                                             _________________________________
                                             Luz Elena D. Chapa, Justice